DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13 and 18 are objected to because of the following informalities:  
In regard to claim 13, the last line of the claim states “to determine whether a transformer fault” appears to be incomplete and should read, for example – “to determine whether a transformer fault is present”.
In regard to claim 18, the preamble of the claim lacks a proper sentence stating “determining whether a transformer fault in a power distribution network” – it appears the claim should read “determining .
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7, 10, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abeywickrama et al. (US Publication 2013/0282312 cited on IDS filed on March 9, 2022).
In regard to claims 1 and 18, Abeywickrama et al. discloses a transformer fault detection system/method for detecting transformer faults (abstract – a diagnosis of the transformer is detected, which is detecting if a fault or malfunction is present), the transformer including a primary winding coupled to a power line having a first voltage (paragraph 35 - figures 1, 2b, and 2c winding 105, connected to a power transmission system through terminals 115a,115b) and a secondary winding providing a stepped down second voltage of the first voltage (winding 110, step down would be when ‘n’ as defined in paragraph 35 is greater than 1), the detection system comprising:
a first voltage measuring device for measuring the first voltage on the primary winding (V1 described in paragraph 35 and shown in figures 1, 2b, and 2c – is described as ‘measurable’ in paragraph 67, which would be required to have the value of V1, see also at least paragraph 80, paragraph 104 describes the measuring device as not shown);
a second voltage measuring device for measuring the stepped down voltage on the secondary winding (V2 described in paragraph 35 and shown in figures 1, 2b, and 2c is described as ‘measurable’ in paragraph 67, which would be required to have the value of V1, see also at least paragraph 80, paragraph 104 describes the measuring device as not shown); and
a controller for determining whether a ratio between the measured voltages is changing over time that would indicate a transformer fault (paragraphs 35-37 describes that a ratio between the voltages is used for a turns ratio – whereas paragraph 64 describes that the turns ratio which is one of the quantities of T can be monitored over time for detection of transformer properties for diagnosis, see also paragraph 104 and figure 7a, diagnosis device 700 which includes status monitor 710 which would broadly be the controller, see paragraphs 114 and 115 for more details about the controller/processor).
In regard to claims 2 and 19, Abeywickrama et al. discloses wherein the controller determining a ratio between the measured voltage calculates a transformer turns ratio (TTR) of the transformer (paragraphs 35-37, as well as paragraph 64 and 104 describe the turns ratio of the transformer).
In regard to claims 4 and 20, Abeywickrama et al. discloses wherein the controller periodically calculates the TTR of the transformer, stores the calculated TTRs and compares newly calculated TTRs to previously stored TTRs to determine whether the ratio between the measured voltages is changing over time (paragraph 64 describes that the turns ratio which is one of the quantities of T can be monitored over time for detection of transformer properties for diagnosis, wile paragraph 10 describes that values can be from memory, which in order to use a previous value compared to a current value the previous value would need to have been stored in memory; see also paragraphs 104 and 105 which describe the turns ratio, storage, and determination over time).
In regard to claim 5, Abeywickrama et al. discloses wherein the first voltage measuring device is part of a switching device that includes a switch for allowing and preventing current flow to the transformer (paragraphs 116-118, figure 9 - 900).
In regard to claim 6, Abeywickrama et al. discloses wherein the controller is also part of the switching device (paragraphs 115-118, describe the diagnosis device which is the controller aspect as well as the switching device, such that the switching device is part of the protection which would receive different monitoring properties of the transformer in different states of the switch – see specifically paragraph 118 disclose that the processing element and the switch element are intertwined, therefore, it would make sense to be able to broadly say the diagnosis device and switch can be considered part of the over control aspect of the system).
In regard to claim 7, Abeywickrama et al. discloses wherein the second voltage measurement device is a separate unit from the switching device (switching device is shown in figure 9 - 900, while the actual measurement device for the transformers are not shown in the figures as described in paragraph 104).
In regard to claim 10, Abeywickrama et al. discloses wherein the controller determines whether the primary winding or the secondary winding has a short circuit based on the ratio (paragraph 86).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Abeywickrama et al. (US Publication 2013/0282312 cited on IDS filed on March 9, 2022) as modified by Beaudet et al. (US Publication 2019/0277898 cited on IDS filed on March 9, 2022).
In regard to claims 8 and 9, Abeywickrama et al. lacks specifically:
[claim 8] wherein the second voltage measuring device includes a wireless transmitter for transmitting the measured stepped down voltage to the switching device; and
[claim 9] herein the switching device and the second voltage measurement device are mounted to a utility pole.
Beaudet et al. discloses wherein the transmission of data from the measurement devices to the control logic may be done by a wireless device (paragraphs 127 and 128), wherein the transformer measurement system is located on a utility pole (figure 6 – element 1036).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Abeywickrama et al. to include having wireless transmission of the data as well as having the system on a utility pole as taught by Beaudet et al. in order to monitor power grids and having a structural place for the monitoring associated with the power grid (utility pole) as well as avoid having to use wires, which can be damaged by weather, so as to have a more accurate and durable testing system.
In regard to claim 13, Abeywickrama et al. discloses a transformer fault detection system (abstract – a diagnosis of the transformer is detected, which is detecting if a fault or malfunction is present), the transformer including a primary winding coupled to a medium voltage power line (paragraph 35 - figures 1, 2b, and 2c winding 105, connected to a power transmission system through terminals 115a,115b – the power line is not specified as ‘medium’ voltage – but the description ‘medium’ is relative and the power input in Abeywickrama et al. could be considered ‘medium’ without a reference to a higher power being present) and a secondary winding providing a stepped down voltage of the medium voltage (winding 110, step down would be when ‘n’ as defined in paragraph 35 is greater than 1), the detection system comprising:
a switching device (figure 9, element 900), said switching device including a first voltage measuring device for measuring the voltage on the primary winding (V1 described in paragraph 35 and shown in figures 1, 2b, and 2c – is described as ‘measurable’ in paragraph 67, which would be required to have the value of V1, see also at least paragraph 80, paragraph 104 describes the measuring device as not shown – the full transformer diagnosing device can be considered ‘a switching device’ as part of the transformer diagnose measures while part is the actual switching mechanism), a controller for processing measured voltages (paragraphs 35-37 describes that a ratio between the voltages is used for a turns ratio – whereas paragraph 64 describes that the turns ratio which is one of the quantities of T can be monitored over time for detection of transformer properties for diagnosis, see also paragraph 104 and figure 7a, diagnosis device 700, including status monitor 710 which would broadly be the controller, see paragraphs 114 and 115 for more details about the controller/processor) and a way to transmit and receive signals through the system (see figure 7a-7c and paragraphs 104-115 which discuss transmission of signals through the different parts of the transformer diagnosis apparatus); and
a second voltage measuring device for measuring the stepped down voltage on the secondary winding (V2 described in paragraph 35 and shown in figures 1, 2b, and 2c is described as ‘measurable’ in paragraph 67, which would be required to have the value of V1, see also at least paragraph 80, paragraph 104 describes the measuring device as not shown), wherein the measuring device will send data to the controller/processor (see figure 7a, data comes in and passes through the diagnosis system – 700, which includes the status monitor 710), said controller using the measured voltages to calculate a transformer turns ratio (TTR) of the transformer to determine whether a transformer fault (paragraphs 35-37 describes that a ratio between the voltages is used for a turns ratio – whereas paragraph 64 describes that the turns ratio which is one of the quantities of T can be monitored over time for detection of transformer properties for diagnosis, see also paragraph 104 and figure 7a, diagnosis device 700 which includes status monitor 710 which would broadly be the controller, see paragraphs 114 and 115 for more details about the controller/processor).
Abeywickrama et al. lacks specifically wherein the switching device is mounted to a utility pole and a transceiver for sending and receiving messages, and a separate voltage measuring unit from the switching device, wherein the voltage measuring unit is mounted to the utility pole and has a voltage measuring device for measuring the stepped down voltage having a transmitter to send data to the switching device and the controller.
Beaudet et al. (US Publication 2019/0277898) discloses a transformer monitor system (figure 3 – transformer monitoring device 1000 – paragraph 89 and figure 6 - 1022 which shows the practical application of the monitoring device shown in figure 3 – see paragraph 134) mounted to a utility pole (figure 6 – 1036, paragraph 134) and a transceiver for sending and receiving messages (see figure 5 communication interfaces 2005 and 2050 – paragraph 128 which is the local and communication interfaces of the transformer monitoring device, so as to send and receive data and retrieve the incoming data), then a separate voltage measuring unit from the other elements of the device all mounted to the utility pole which have a transmitter to transmit the voltage data they sense (see figure 5, voltage data collection devices 2009 are separate voltage devices – see paragraph 129, that transmit their data to the control logic – 2003).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Abeywickrama et al. to include having the structure connected to a utility pole (which would include the switching device of Abeywickrama et al.), such that the voltage detection devices can be separated from each other and still communicate data back to the controller for computing data as taught by Beaudet et al. in order to specifically monitor power grids while having a structural place that is associated with the power grid (utility pole) so as to be able to take action based on the results (paragraph 6-8).
In regard to claim 15, Abeywickrama et al. discloses wherein the controller periodically calculates the TTR of the transformer, stores the calculated TTRs and compares newly calculated TTRs to previously stored TTRs to determine whether the ratio between the measured voltages is changing over time (paragraph 64 describes that the turns ratio which is one of the quantities of T can be monitored over time for detection of transformer properties for diagnosis, wile paragraph 10 describes that values can be from memory, which in order to use a previous value compared to a current value the previous value would need to have been stored in memory; see also paragraphs 104 and 105 which describe the turns ratio, storage, and determination over time).
In regard to claim 16, Abeywickrama et al. discloses wherein the controller determines whether the primary winding or the secondary winding has a short circuit based on the TTR (paragraph 86).
	

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Abeywickrama et al. (US Publication 2013/0282312 cited on IDS filed on March 9, 2022) and Piper (US Publication 2017/0370794).
	In regard to claim 11, Abeywickrama et al. lacks specifically a temperature sensor for measuring a temperature of the voltage measuring devices, a pressure sensor for detecting an over-pressure event in the transformer or a partial discharge sensor for detecting transformer bushing or insulation breakdowns.
	Piper discloses a pressure sensor for detecting an over-pressure event in the transformer (abstract) ***noting this is an alternative limitation because of the use of ‘or’ thus requiring any of a temperature sensor, pressure sensor, or partial discharge sensor described in the claim language to read on the claim***.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Abeywickrama et al. to include having a pressure sensor to detect pressure changes in the transformer as taught by Piper in order to provide an additional functionality so as to be able to identify a fault condition of a transformer, to make the system more accurate in detecting transformer faults/breakdowns.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Abeywickrama et al. (US Publication 2013/0282312 cited on IDS filed on March 9, 2022) and Nakata et al. (5625539).
In regard to claim 12, Abeywickrama et al. lacks specifically herein the secondary winding is a center tap winding including a first coil and a second coil, said second voltage measuring device measuring the voltage on the first and second coils and comparing the measured voltages on the coils to determine if one of the coils is breaking down.
	Nakata et al. discloses wherein a voltage detector detects line voltages between the neutral line of a center tap of the secondary winding of the transformer if the voltage difference is equal to or greater than a specified value then the circuit breaker is opened, because the center tap and the neutral center is not operating correctly (col 9 line 36-47; see also col 8 line 58 – col 9 line 22).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Abeywickrama et al. to include a center tapped secondary winding which is then able to be verified to operating correctly by measuring the voltages at the lines away from the center tap as taught by Nakata et al. in order to be able to provide a transformer that will have two output voltages to drive two circuits when desired by a user as well as provide an easy way to verify proper operation of the center tap.  While the combination does not specifically state that the center tap is breaking down, it is know the center tap should be halfway between the secondary winding and thus provide two equal voltage outputs, so knowing they are different one of ordinary skill would understand the center tap is not providing a proper center and is thus breaking down.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Abeywickrama et al. (US Publication 2013/0282312 cited on IDS filed on March 9, 2022) and Beaudet et al. (US Publication 2019/0277898 cited on IDS filed on March 9, 2022), as applied to claim 13, above, and further in view of Piper (US Publication 2017/0370794).
In regard to claim 17, Abeywickrama et al. as modified lacks specifically a temperature sensor for measuring a temperature of the voltage measuring devices, a pressure sensor for detecting an over-pressure event in the transformer or a partial discharge sensor for detecting transformer bushing or insulation breakdowns.
	Piper discloses a pressure sensor for detecting an over-pressure event in the transformer (abstract) ***noting this is an alternative limitation because of the use of ‘or’ thus requiring any of a temperature sensor, pressure sensor, or partial discharge sensor described in the claim language to read on the claim***.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Abeywickrama et al. as modified to include having a pressure sensor to detect pressure changes in the transformer as taught by Piper in order to provide an additional functionality so as to be able to identify a fault condition of a transformer, to make the system more accurate in detecting transformer faults/breakdowns.

Allowable Subject Matter
Claims 3 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claims 3 and 14, the prior art does not teach or render obvious the specific formula claimed for calculating the transformer turns ratio in combination with the claims these claims depend from.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Banerjee et al. (US Publication 2012/0158325) discloses a method and system for monitoring transformer health, detecting a turns ratio by using a parameter (which can be voltage) of the primary and secondary windings.  Lat et al. (5396172) discloses a transformer fault analyzer in which a transformer ratio is detected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266. The examiner can normally be reached 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFF W NATALINI/           Primary Examiner, Art Unit 2896